Citation Nr: 0514701	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-31 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tension and migraine headaches.

2.  Entitlement to service connection for fibromyalgia.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her husband




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to October 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

At a February 2005 hearing, the veteran submitted additional 
evidence in support of her claim along with a signed waiver 
of initial consideration by the RO.  Accordingly, the Board 
will consider the newly submitted evidence in the first 
instance in conjunction with the issue on appeal.  

The issue of entitlement to service connection for 
fibromyalgia is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record shows that the veteran suffers 
from characteristic prostrating attacks of migraine headaches 
on an average of at least once a month, with no evidence that 
these attacks are productive of severe economic 
inadaptability.  


CONCLUSION OF LAW

The schedular criteria for an initial 30 percent rating for 
tension and migraine headaches have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
her service-connected headaches.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.	Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  In correspondence dated in November 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim of entitlement 
to service-connected compensation benefits for headaches, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran. Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board acknowledges that the November 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in her possession that pertained to the claim or 
something to the effect that the veteran give VA everything 
she had that pertained to her claim.  38 C.F.R. § 3.159(b)(1) 
(2004).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate her claim-that is, evidence of the 
type that should be considered by VA in assessing her claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
the omission of the request for "any evidence in the 
claimant's possession that pertains to the claim" in the 
notice did not harm the veteran.  It is therefore appropriate 
to render a decision in this case without further notice 
under the regulation.  Id. 

The Board observes that the veteran is appealing the initial 
evaluation of a disability following an award of service 
connection for headaches.  The veteran was not further 
advised of the VCAA with respect to the "down-stream 
question" of the degree of disability of the veteran's 
headaches.  In VAOPGCPREC 8-03, the VA General Counsel noted 
that although it appeared that a notice of disagreement (NOD) 
that first raised an issue satisfied the 38 C.F.R. § 3.1(p) 
definition of application, he did not interpret 38 C.F.R. 
§ 3.1(p) as requiring 38 U.S.C.A. § 5103(a) notice upon 
receipt of an NOD raising a new issue.  VAOPGCPREC 8-03 p. 3.  
The General Counsel, however, noted that under 38 U.S.C.A. 
§ 7105(d)(1), upon receipt of an NOD in response to a 
decision on a claim, the agency of original jurisdiction must 
take development or review action it deems proper under 
applicable regulations.  VAOPGCPREC 8-03 p. 3-4.  In this 
case, pursuant to the veteran's request, a Decision Review 
Officer (DRO) conducted a de novo review of the veteran's 
increased rating claim and issued a Statement of the Case 
(SOC) in August 2004.  The SOC properly addressed the issue 
of the propriety of the initial rating assigned following the 
grant of service connection in accordance with VA's duty to 
notify the veteran of the information and evidence that is 
necessary to substantiate her claim.

In addition to the August 2004 SOC, the RO also provided the 
veteran with a copy of the January 2004 rating decision, both 
of which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The August 2004 
SOC provided the veteran with notice of all the laws and 
regulations pertinent to her claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records dated from July 1993 to 
November 2003.  The RO also scheduled the veteran for a 
videoconference hearing, which was held before the 
undersigned Acting Veterans Law Judge in February 2005.  It 
was agreed upon at the hearing that the record would be held 
open for an additional 60 days to allow the veteran to submit 
additional information and evidence (e.g., Hillcrest Hospital 
records) she identified at the hearing which might be 
relevant to her claim.  The veteran did not submit any 
further evidence after the hearing and has not made the RO or 
the Board aware of any other outstanding evidence relevant to 
her appeal.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  Accordingly, the Board will 
proceed with appellate review.         

II.	Procedural History and Evidence

In a January 2004 rating decision, the RO granted service 
connection for tension and migraine headaches and assigned a 
10 percent rating under Diagnostic Code 8100, effective 
February 13, 2002, the date of receipt of claim for service-
connected benefits.  

The service medical records include a narrative summary 
showing that the veteran was hospitalized in November 1985 
for an unrelated matter, at which time she also complained of 
frontal headaches.  A July 1986 record showed that the 
veteran was seen for complaints of tension headaches.  The 
physical examination revealed intact cranial nerves and 
tenderness past the occipital region.  The service examiner 
noted an assessment of muscle contraction tension headaches.  
A November 1986 record showed that the veteran was seen for 
complaints of a headache of one-day duration.  The diagnostic 
assessment was "muscle [illegible] headaches."  A December 
1986 record showed that the veteran complained of a 
persistent dull frontal headache of two-week duration.  A 
March 1987 record showed that the veteran complained of mild 
headaches.  Lastly, a narrative summary indicated that the 
veteran was hospitalized in August 1987 for another matter, 
at which time she also complained of a left facial headache, 
which was felt to be secondary to her sinusitis.  The 
headache improved with heat compresses.  

Records dated from January 1990 to October 1991 from M.E.L., 
D.C. show that the veteran was followed for headaches.  VA 
treatment records include an April 1996 entry showing that 
the veteran complained of a "bad sinus headache."  An April 
1997 record showed that the veteran complained of frontal 
headaches. 

VA treatment records include a September 1999 record noting 
that the veteran had tension headaches related to her 
fibromyalgia, but that she recently developed throbbing right 
unilateral headaches associated with scintillatint scotomata.  
It was noted that the veteran's outside neurologist started 
her on Verapamil and prescribed Sumatriptan as the occasion 
required when her headaches were severe, which she maintained 
helped.  When seen in December 1999, the veteran reported 
that a prolonged episode of worsening muscle ache in her neck 
and shoulder was leading to debilitating headaches.  It was 
noted that the prescribed Cycloenzaprine was not helping much 
and that she had tried aspirin, Motrin, heat, ice, 
chiropractic treatment, and a TENS unit, which resulted in 
only temporary relief.  Further down in the treatment record 
it was noted that the veteran reported that she had not 
experienced any migraine symptoms.  

Records from G.B.K., M.D. show that the veteran complained of 
a headache in February 2000.  VA treatment records include a 
May 2000 record noting that the veteran had denied any 
migraine symptoms.  It was noted that she would continue on 
Verapamil.  The veteran denied  migraine symptoms again in 
August 2000.  The examiner noted that the veteran was to be 
placed on a trial of Gabapentin for "[headaches] 
/fibromyalgia."  In April 2001, the veteran reported that 
her headaches had improved on her current pain regimen.  

In an August 2001 letter, D.H., L.M.T. reported that the 
veteran had been diagnosed with chronic migraine by her 
neurologist.  D.H. reported on the various therapies used to 
treat the veteran's disorder.  D.H. maintained that the 
veteran's migraine headaches affected her ability to work.  

In a July 2001 letter, J.A., M.D. reported that the veteran 
had been under his care since 1995 for management of chronic 
intractable headaches.  Dr. J.A. noted that the veteran had 
required various interventions, including multiple 
medications, physical therapy, manual manipulation, 
massotherapy, and trigger point injections to provide 
stabilization of her symptoms as best as possible.  Dr. J.A. 
maintained that the veteran's condition had been very 
challenging for the treating physician.  Dr. J.A. added, 
however, that the veteran's condition had responded favorably 
over the years with the use of various strategies.  Lastly, 
Dr. J.A. reported that the veteran required ongoing medical 
surveillance and treatment for the management of her severe 
chronic pain problem.  

In the veteran's application for compensation benefits filed 
in February 2002, she complained that her headaches occurred 
three to four days per week-which included totally 
incapacitating episodes five times a month.  She indicated 
that her headaches were sometimes accompanied by vomiting and 
nausea.  When she could afford it, she underwent 
massotherapy.  She reported on the various medications 
(Verapamil, Neurontin, Nortriptyline, Zanaflex, Imitrex, and 
Fioricet) she took for her headaches.  She took Vicodin for 
severe headaches.  She also used ice packs and heat to 
alleviate her symptoms.  She indicated that she had been to 
the emergency room a few times because of intense pain.  
Lastly, she maintained that her migraine headaches were 
worsened by her service-connected asthma.  

When seen by VA in April 2002, the veteran reported that her 
headaches had improved on her current pain regimen.  In July 
2002, the veteran reported that massotherapy and chiropractic 
therapy helped her headaches.  In October 2002, the veteran 
explained that her headaches had become "less freq[uent] or 
severe of late."  In November 2003, the veteran reported 
that her headaches were "less freq[ent] or severe still."  

In December 2003, the veteran submitted a medical expenses 
report for the period from January 1997 to November 2003.  On 
the report, she highlighted the medications she used to treat 
her migraine headaches.  She produced the same medical 
expense report (with additional dates through May 2004) with 
her NOD in June 2004.  On the report, she specifically noted 
the frequency of her migraine headaches.  She explained that 
several of the medications prescribed were for the treatment 
of prostrating attacks as they occurred.  

In addition, the veteran reported that she suffered acute 
migraine attacks during the following months:  two migraine 
attacks in January 1997, one in June 1997, one in November 
1997, one in March 1998, two in June 1998, one in July 1998, 
one in August 1998, one in September 1998, one in October 
1998, one in November 1998, one in December 1998, two in 
January 1999, one in February 1999, one in March 1999,  two 
in April 1999, one in May 1999, three in June 1999, five in 
July 1999, two in August 1999, one in October 1999, three in 
November 1999, two in December 1999, one in January 2000, one 
in February 2000, one in March 2000, one in April 2000, one 
in June 2000, one in July 2000, one in September 2000, one in 
October 2000, one in November 2000, one in December 2000, one 
in January 2001, two in February 2001, two in May 2001, two 
in June 2001, three in July 2001, three in August 2001, three 
in September 2001, four in October 2001, two in November 
2001, one in January 2002, two in February 2002, four in 
March 2002, one in June 2002, one in July 2002, two in 
November 2002, one in January 2003, two in February 2003, two 
in April 2003, one in June 2003, two in July 2003, one in 
August 2003, two in September 2003, one in December 2003, one 
in January 2004, two in February 2004, and one in April 2004.

In a January 2004 letter, Dr. J.A. reiterated that the 
veteran had been under his care for management of severe 
headaches since 1995.  Dr. J.A. noted that the veteran was 
followed on a regular basis, that she was very compliant with 
her medications, and that her headaches were under an 
acceptable level of control.  Dr. J.A. added, however, that 
there were breakthrough periods where she experienced a 
disabling headache which could affect her daily activities.  
Lastly, Dr. J.A. reported that the veteran received treatment 
to maximize headache control as best as possible.  

In an April 2004 letter, J.M.B., D.C. reported that the 
veteran had been under her care since 1990.  J.M.B. noted 
that the veteran suffered from chronic migraines and that she 
received care to keep her symptomatology to a minimum.  
J.M.B. maintained that since this condition was chronic in 
nature, the veteran received care on an as needed basis.  
Lastly, J.M.B. related that the veteran had been advised to 
use adjunctive care to help keep the flare-ups reduced.  

In a May 2004 letter, J.B.Y., M.D. reported that the veteran 
was a patient at the Centers for Comprehensive Pain Care.  
Dr. J.B.Y. noted that the veteran had a history of chronic 
migraine headaches.  Dr. J.B.Y. indicated that the veteran 
had been treated in the pain management center on multiple 
occasions.  Dr. J.B.Y. described that the veteran had had 
occipital nerve blocks at the center and had received 
atlanto-occipital nerve blocks in the operating room with 
partial relief of her symptoms.  Dr. J.B.Y. noted that the 
veteran was last seen in the center on April 9, 2003.  Dr. 
J.B.Y. then noted that the veteran subsequently had one 
atlanto-occipital block for her headaches.  Lastly, Dr. 
J.B.Y. related that the veteran was having some difficulty 
with getting off work in order to follow up in the pain 
management center for further treatment.    

In the veteran's Substantive Appeal (VA Form 9) dated in 
August 2004, she explained that she suffered from severe 
migraine headaches approximately five to seven times per 
month that rendered her bedridden.  

In a February 2005 statement, the veteran reported that she 
suffered from daily headaches.  She indicated that she took 
between two to eight tablets a day for headache pain, which 
were a combination of aspirin, caffeine, and acetaminophen.  
She maintained that she was bedridden due to headaches at 
least two days a week, during which time she was unable to 
function for her family or her job.  She added that her 
neighbors and relatives helped her get things done because 
the headaches were so bad that she could not see or think.  
She also noted that the medications for the headaches caused 
drowsiness.  She reported that the headaches caused her to 
slur her speech, become nauseous, and see colored 
"squiggles" in her eyes that inhibited her ability to 
focus.  She noted that the medications also caused loss of 
short-term memory.  She related that her medications included 
Imitrex, Neurontin, Nortriptyline, Fioricet, and Vicodin.  

In a February 2005 letter, Dr. J.B.Y. reported that the 
veteran had been treated at the pain management center in the 
past with bilateral atlanto-occipital blocks for her chronic 
occipital and migraine headaches.  Dr. J.B.Y. noted that the 
last series of injections was in November 2004 and that 
injections were administered every six to twelve months.  

At the February 2005 videoconference hearing, the veteran 
testified that she had been in the emergency room at 
Hillcrest Hospital three to four times due to severe 
headaches which did not respond to medication.  She later 
added that this treatment occurred in 1990, 1991, or 1992.  
She testified that headaches occurred almost every day, which 
she treated with approximately two to eight Aspirins a day.  
She rated a normal headache at level 8 on a pain scale from 1 
to 10.  When asked about prostrating attacks, she reported 
that she spent at least one to two days a week in bed.  She 
explained that her medications "postpone[...]" the full 
extent of the headaches until she gets home from work, at 
which time she "[has] it out and suffer[s] through it."  
She explained that her headaches were accompanied by nausea 
and occasional vomiting, although she suspected that the 
nausea was from the medications.  She testified that her 
headaches were occasionally preceded by what she described as 
seeing "colored squiggles" in front of her eyes.  She noted 
that sometimes she had slurred speech.  

When asked when she experienced a severe headache, whether it 
impaired her ability to drive or houseclean, she testified 
that she did not do anything when they occurred.  She 
reported that she was currently employed as a pharmacist.  
She estimated that she missed work six to eight times during 
the last six months due to headaches.  She denied receiving 
any warnings or reprimands on account of errors or lack of 
productivity; rather, she maintained that she had made no 
errors in her current job.  She testified that she avoided 
taking long trips because they exacerbated her headaches.  
She also indicated that her headaches limited her ability to 
socialize with others.  She reported that her husband, 
mother, brother, and neighbors helped her with day-to-day 
activities during severe attacks.  She reiterated that she 
experienced prostrating attacks approximately once or twice a 
week.  

The veteran's husband testified that he witnessed the veteran 
experience incapacitating episodes on multiple occasions 
solely due to her headaches.  The veteran's husband noted 
that she had these episodes "[a]t least once a week if not 
more."  He indicated that stress and anxiety exacerbated the 
veteran's headaches.  




III.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected headaches (tension and 
migraine) are currently assigned a 10 percent rating under 
Diagnostic Code 8100.  Under Diagnostic Code 8100, a 50 
percent rating is assigned for very frequent completely 
prostrating and prolonged attacks of migraine productive of 
severe economic inadaptability.  A 30 percent rating is 
assigned for characteristic prostrating attacks of migraine 
occurring on an average once a month over the last several 
months.  A 10 percent rating is assigned for characteristic 
prostrating attacks of migraine averaging one in 2 months 
over the last several months.  A noncompensable rating is 
assigned for less frequent attacks of migraine.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

As previously discussed, the veteran is appealing the initial 
evaluation of a disability following an award of service 
connection.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings--
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

IV.	Analysis

Applying the above criteria to the facts of this case, the 
Board find that the evidence supports a 30 percent evaluation 
for the veteran's headaches since the initial grant of 
service connection.  In evaluating the veteran's service-
connected headaches, the Board notes that the veteran also 
suffers from tension headaches in association with her 
nonservice-connected fibromyalgia.  Since no medical 
professional has clearly separated the effects of the 
veteran's service-connected headaches from her nonservice-
connected headaches due to fibromyalgia, the Board will 
attribute all of her symptoms to her service-connected 
headaches.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

According to the veteran's testimony, she suffers from 
headaches almost every day, which include one to two 
prostrating attacks per week.  The veteran maintains that the 
frequency and severity of her headaches range from three to 
four days per week to daily headaches.  She also described 
totally incapacitating episodes which render her bedridden 
five to eight days per month.  The medical expense report 
shows that the veteran identified what she describes as 
approximately four "migraine attacks" in 1997, nine attacks 
in 1998, twenty-three attacks in 1999, ten attacks in 2000, 
twenty-two attacks in 2001, eleven attacks in 2002, twelve 
attacks in 2003, and four attacks through April 2004.  Based 
on the veteran's description and the medical expense report, 
the Board finds that she experiences prostrating attacks of 
migraine headaches on an average of at least once a month, 
such that the disability meets the criteria for a 30 percent 
rating under Diagnostic Code 8100.    

The veteran maintains that her headaches can be accompanied 
by nausea, vomiting, visualized "colored squiggles," 
sensitivity to light and noise, etc.  The medical evidence 
shows that she manages her headaches through an extensive and 
vigorous regimen, which includes atlanto-occipital nerve 
blocks, multiple prescribed medications, and massotherapy.  
In the July 2001 letter, Dr. J.A. described that the veteran 
experienced chronic and "intractable" headaches.  In the 
January 2004 letter, Dr. J.A. described that the veteran 
suffered from "severe" headaches, and while acknowledging 
that her headaches were under an acceptable level of control, 
he also noted that there were episodes in which her headaches 
were disabling to the point that they could affect her daily 
activities.  The foregoing competent medical evidence 
supports the veteran's contention that her chronic headaches 
include migraine headaches which are characteristically 
prostrating in nature.  As these episodes occur on an average 
of at least once a month, the Board finds that the evidence 
supports a 30 percent rating under Diagnostic Code 8100.    

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an rating in excess 
of 30 percent since the initial grant of service connection.  
While the veteran's headaches undoubtedly result in 
substantial discomfort, no evidence shows that they result in 
the degree of impairment contemplated for a 50 percent 
evaluation under Diagnostic Code 8100.  The veteran is 
currently employed as a pharmacist and has indicated that she 
missed approximately six to eight workdays during the past 
six months because of her headaches.  The Board finds that 
missing up to eight days of work during a six month period 
does not equate to severe economic inadaptability.  Moreover, 
based on testimony elicited from the veteran, her employment 
has reportedly been exemplary, having never received a 
warning, reprimand, etc., concerning her work performance.  
Accordingly, the Board concludes that the evidence of record 
does not reflect that the veteran's service-connected 
headaches are productive of severe economic inadaptability.  
Thus, a 50 percent disability rating under Diagnostic Code 
8100 is not warranted.

The Board has considered assigning staged ratings; however, 
no evidence shows that the veteran's headaches meet the 
criteria for an evaluation in excess of 30 percent for the 
entire period at issue.  Accordingly, the 30 percent rating 
assigned by virtue of this decision is appropriate for the 
entire period of the veteran's appeal.  Fenderson, 12 Vet. 
App. at 126. 

Lastly, for reasons previously discussed, the Board notes 
that no evidence of record indicates that the veteran's 
service-connected headaches have caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected headaches interfere with her employability, the 
currently assigned 30 percent rating adequately contemplates 
such interference, and there is no evidentiary basis in the 
record for a higher rating on an extraschedular basis.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial 30 percent rating for tension and migraine 
headaches is granted, subject to the law and regulations 
controlling the award of monetary benefits.


REMAND

The veteran claims that she is entitled to service connection 
for fibromyalgia.  Unfortunately, the Board finds that 
additional development is needed before the Board can 
adjudicate this claim. 

The record suggest that the veteran may suffer from 
fibromyalgia that had its onset in service.  Therefore, a VA 
examination is needed before the Board can properly 
adjudicate this claim.  

The veteran's service medical records show that she was seen 
in June 1985 for a three-day history of neck stiffness.  The 
service examiner provided an assessment of muscle tension.  
She was seen  again in January 1986 for a three-day history 
of pain in her right neck, shoulder, and upper back following 
heavy housework.  The diagnostic assessment was cervical 
strain.  

When seen for physical therapy in February 1986, the veteran 
reported that her neck pain had started approximately two 
weeks prior and was of "unknown origin." She maintained 
that the pain had worsened in recent days.  She also 
complained of muscle spasms and tension at work.  The service 
examiner noted an assessment of "mm" strain aggravated by 
tension.  The veteran was seen in February 1987 with 
complaints of right ear pain.  A physical examination 
revealed that the right side of the veteran's neck was tender 
over the tonsillar node.  The diagnostic assessment was 
possible lymphadenopathy.  Thus, the veteran's service 
medical records show that the veteran experienced muscle pain 
and stiffness in various parts of her body. 

The record also shows that the veteran was diagnosed with 
fibromyalgia after service.  Both VA and private treatment 
records (D.H.'s August 2001 letter, Dr. J.A.'s July 2001 
letter, and J.M.B.'s April 2004 letter) show treatment for 
fibromyalgia.  In a June 2004 letter, M.E.L., D.C. noted that 
the veteran's working diagnosis had been cervicalgia.  M.E.L. 
reported that a review of the veteran's records indicated 
that he appeared to suffer from fibromyalgia, but that this 
diagnosis was not confirmed by another physician (Dr. L.) at 
that time.  M.E.L.'s records showed that he treated the 
veteran from January 1990 to October 1991.  

At her hearing, the veteran testified that her current 
symptoms which had been attributed to fibromyalgia were 
similar to symptoms she experienced during service, some of 
which were documented in the service medical records when she 
complained of pain in her neck, shoulder, and over the 
tonsillar node on the right side of her neck.  The veteran 
testified that she was treated by a physician in Baltimore in 
1988 for fibromyalgia-like symptoms, but could not recall the 
physician's name or address.  She maintained that her 
symptoms associated with fibromyalgia had been ongoing since 
service.  

The above evidence indicates a possible relationship between 
the veteran's currently diagnosed fibromyalgia and her period 
of active military service.  However, no competent medical 
opinion of record links the veteran's fibromyalgia to 
service.  The Board thus finds that the veteran should be 
afforded a VA examination to determine whether she suffers 
from fibromyalgia that is related to service.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004). 
 
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any fibromyalgia disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
medical records, and offer an opinion as 
to whether any fibromyalgia disorder 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to the veteran' 
period of active military service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                     
______________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


